Exhibit 10.1

 

 

 

AMENDMENT AGREEMENT

 



 

 

by and among

 

The Ashmore Funds named herein

 

as LENDERS

 

Far East Energy (Bermuda), Ltd.

 

as BORROWER

 

Dated 26 May 2015

 



1

 

 

THIS AMENDMENT AGREEMENT (this “Agreement”) is dated 26 May 2015 and made among:

 

(1)Far East Energy (Bermuda), Ltd. (the "Borrower"); and

 

(2)The Ashmore Funds named herein (the “Lenders”)

 

PREAMBLE

 

(A)         The Term Loan Facility Agreement was originally made and dated 24
February 2015 between, amongst others, the Borrower and the Lenders (the
"Original Term Loan Agreement").

 

(B)         Pursuant to recent discussions, the Lenders and the Borrower wish to
extend the repayment date set out in the Original Term Loan Agreement.

 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

(a)Unless a contrary indication appears, a term defined in the Original Term
Loan Agreement has the same meaning in this Agreement

 

(b)The principles of construction set out in the Original Term Loan Agreement
shall have effect as if set out in this Agreement.

 

1.2Third party rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 

2.AMENDMENTS

 

Effective on and from 26 May 2015, the existing definition of “Repayment Date”
in the Original Term Loan Agreement shall be deleted in its entirety and
replaced with the following:

 

“"Repayment Date" means 26 June 2015.

 

3.Governing Law

 

This Agreement is, and all non-contractual obligations arising from or connected
with it are, governed by and construed in accordance with the laws of English
law.

 

4.MISCELLANEOUS

 

4.1Counterparts

 

This Agreement, and any non-contractual obligations arising out of or in
relation thereto, shall be governed by and construed in accordance with the laws
of England.


 

 



2

 

 

4.2Acknowledgement

 

By executing this Agreement, each party hereto acknowledges and accepts the
amendment of the Original Term Loan Agreement to be effected pursuant to this
Agreement.

  

3

 



  

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed in their
respective names as of the date first above written.

  

 

THE BORROWER

 

FAR EAST ENERGY (BERMUDA), LTD.       By:   /s/ Michael R. McElwrath   Name:
Michel R. McElwrath   Title: Chairman     

 

 

THE ORIGINAL LENDERS

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS CORPORATE HIGH YIELD FUND LIMITED

  

By:   /s/ Scott De La Mare   /s/ Lucy Mahy       Scott De La Mare   Lucy Mahy  
  Authorized Signatory   Authorized Signatory  

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS DEBT AND CURRENCY FUND LIMITED

  

By:   /s/ Scott De La Mare   /s/ Lucy Mahy       Scott De La Mare   Lucy Mahy  
  Authorized Signatory   Authorized Signatory  

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS HIGH YIELD PLUS FUND LIMITED

 

By:   /s/ Scott De La Mare   /s/ Lucy Mahy       Scott De La Mare   Lucy Mahy  
  Authorized Signatory   Authorized Signatory  

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS TRI ASSET FUND LIMITED

 

By:   /s/ Scott De La Mare   /s/ Lucy Mahy       Scott De La Mare   Lucy Mahy  
  Authorized Signatory   Authorized Signatory  

 



4

 

  

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE GROWING MULTI STRATEGY FUND LIMITED

  

By:   /s/ Scott De La Mare   /s/ Lucy Mahy       Scott De La Mare   Lucy Mahy  
  Authorized Signatory   Authorized Signatory  

  

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASSET HOLDER PCC LIMITED re ASHMORE EMERGING MARKETS LIQUID INVESTMENT PORTFOLIO

  

By:   /s/ Scott De La Mare   /s/ Lucy Mahy       Scott De La Mare   Lucy Mahy  
  Authorized Signatory   Authorized Signatory  

  

The Northern Trust Company, London Branch as custodian and agent for and on
behalf of ASHMORE EMERGING MARKETS DEBT FUND

  

By:   /s/ Nick Heales     Nick Heales     Authorized Signatory  

  

Ashmore Investment Management Limited as agent for and on behalf of ARIA CO PTY
LTD as Trustee for ARIA ALTERNATIVE ASSETS TRUST

  

By:   /s/ Alexandra Autrey     Alexandra Autrey     Authorized Signatory  

 

Ashmore Investment Management Limited as agent for and on behalf of BT PENSION
SCHEME TRUSTEES LIMITED AS TRUSTEE OF THE BT PENSION SCHEME

  

By:   /s/ Alexandra Autrey     Alexandra Autrey     Authorized Signatory  

  

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, ON BEHALF OF ASHMORE EMERGING MARKETS CORPORATE
DEBT FUND

  

By:   /s/ Alexandra Autrey     Alexandra Autrey     Authorized Signatory  

  

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, on behalf of ASHMORE EMERGING MARKETS TOTAL
RETURN FUND

  

By:   /s/ Alexandra Autrey     Alexandra Autrey     Authorized Signatory  

  

5





